            case 7:19-cr-00881-KMK Document 32 Filed 12/16/20 Page 1 of 1
            Case 7:19-cr-00881-KMK Document 33 Filed 12/16/20 Page 1 of 1
                                            U.S. Department of Justice
           ;--------------------- -                                     -    -    -

                                                   United States Attorney
                                                   Southern District of New York
                                                   United States District Courthouse
                 MEMO ENDORSED                     300 Qua"opas Street
                                                   White Plains, New York 10601



                                                    December 16, 2020

ByECF

The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

          Re:    United States v. Arnold Klein, 19-cr-881 (KMK)

Dear Judge Karas:

       The parties respectfully write to update the Court on this matter. The Government and
defendant Arnold Klein have reached a resolution in this matter. The parties will reach out to
chambers to set a plea date. The parties respectfully request that defendant Arnold Klein and his
counsel be excused from appearing at tomorrow's status conference in light of this development.



                                                    Respectfully submitted,
      Granted.
                                                    AUDREY STRAUSS
      ~AL,                                          Acting United States Attorney
      12/16/20                                              ~~
                                             By:
                                                      ?Y~           .h
                                                    Shiva H. LogaraJa
                                                    Assistant United States Attorney
                                                    Tel: (914) 993-1918

cc:       All Counsel (by ECF)
